DETAILED ACTION
This detailed action is in response to the arguments filed on December 3, 2021, and any subsequent filings.
Claims 1-20 stand rejected.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
Applicants repeat arguments filed on April 16, 2019 in application number 15/152,712 (hereinafter "'712"), the parent case of the instant application.  The claims in '712  contain the same limitations as the instant claims and thus the arguments remain unpersuasive for the reasons stated by the '712 examiner in the Office action Mailed May 15, 2019.  Any new arguments are addressed below
Claims 1-4, 7-9, and 16-18
Applicants' arguments filed December 3, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Simpson does not disclose the equivalence of sodium chlorite and sodium dioxide and that neither are biocides or sulfide-consuming chemicals (Remarks, Page 10/Paragraph 2 (hereinafter "Pg/Pr") – Pg11/Pr2), Simpson teaches that these two compounds may both be used for consuming sulfide (Claims 11, 20) and thus are equivalents.  Further, the American Chemistry Council notes that both are biocides ("Sodium Chlorite/Chlorine Dioxide", American Chemistry Council, Pg1-2) (accessed 3/2/22)).  Moreover, under the broadest reasonable interpretation of biocide, a biocide includes control of odor producing microorganisms and Simpson discloses such control (Pr11).  As to Applicants reliance upon the declaration filed in the '712 application (Remarks, Pg11/Pr3-Pg12/Pr1), in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicants' arguments regarding Simpson not disclose a combination of THPS and chlorine dioxide (Remarks, Pg11/Pr2) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., synergy of chemicals (Remarks, Pg12/Pr3)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants' arguments regarding the combination of Martin and Simpson would change the principle of operation (Remarks, Pg12/Pr3) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicants' argument that Claim 1 and 17-20 are not anticipated (Remarks, Pg13/Pr2), Applicants are correct as the claims have been rejected as obvious under 35 USC § 103 not anticipated under 35 USC § 102.  Further, Applicants reliance upon the declaration filed in the '712 application for a conclusion that the claims are not anticipated or obviousness (Remarks, Pg13/Pr2), the declarant does not appear be versed in patent law and thus the legal conclusion is not persuasive because when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claims 3, 5, 6, 10, 11, 13, and 15
Applicants' arguments filed December 3, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Lombardi does not disclose TTPC (Remarks, Pg13/Pr8), Lombardi has not been relied upon for this disclosure.
As to Applicants' argument that Lombardi only incidentally mentions the biocidal action in breaking up an emulsion (Remarks, Pg13/Pr8-Pg14/Pr1), "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments," MPEP 2123.
As to Applicants' argument that Lombardi regarding the equivalence of sodium dioxide and sodium chlorite (Remarks, Pg13/Pr8-Pg14/Pr1), the argument is not persuasive for the reasons stated supra.
As to Applicants' argument regarding what a person of ordinary skill in the art understands regarding TDS issues (Remarks, Pg14/Pr8), Applicants have not cited to any evidence to support the arguments.  Argument, however, cannot supplant evidence.  MPEP § 2145(I).
Claims 12 and 20
Applicants' arguments filed December 3, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Rovison relies upon the benefits of peracids over other biocides and thus would not be used to treat D. vulgaris and E. aerogenes as claimed (Remarks, Pg16/Pr2), Rovison has not been relied upon for disclosing the biocide but rather the microorganisms.  Further, Applicants have not provided any evidence to support the argument that the peracetic acid is essential yet argument cannot supplant evidence (MPEP 2145(I)).  Rovison discloses the use of a broad range of oxidizing biocides (Pr66-68).  Finally, Rovison discloses treating broad categories of microorganisms including those in the claims of the instant application (Pr56,59,63)
As to Applicants' argument regarding what a person of ordinary skill in the art understands regarding TDS issues (Remarks, Pg17/Pr3), Applicants have not cited to any evidence to support the arguments.  Argument, however, cannot supplant evidence.  MPEP § 2145(I).
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants' rely (i.e., additional treatment steps (Remarks, Pg17/Pr4)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 14 and 19
Applicants' arguments filed December 3, 2021 have been fully considered but they are not persuasive.
Applicants offer no reasons that Claims 14 and 19 are not obvious other than those offered with respect to the other arguments already addressed (Remarks, Pg17/Pr8-Pg18/Pr7).  Thus, the rejections stand.
Double Patenting
Applicants' arguments filed December 3, 2021 have been fully considered but they are not persuasive.
Applicants argue that the double patenting rejections be held in abeyance because no allowable claims have been identified in the instant application (Remarks, Pg19/Pr3).  The identification of allowable claims is not required for a double patenting rejection, MPEP § 804, thus the double patenting rejections will not be held in abeyance.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4, 7-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0087993 to Martin (“Martin”) in view of U.S. Patent Application Publication No. 2006/0006121 to Simpson et al. (“Simpson”).
Applicants' claims are directed towards a method and a composition.
As to Claims 1, 2, and 16-18,  Martin teaches Martin teaches a method of treating an aqueous system in oil and gas recovery  (See Martin [0018]) to inhibit the growth of one or more micro-organism therein and/or to reduce the number of live microorganisms wherein the method comprises adding treatment agents comprising adding a quaternary phosphonium salt, such as THPS, but preferably TTPC, and a oxidizing agent comprising a chlorine dioxide oxidizing agent (See Martin [0033], and[0041]- [0045]).  Martin is different from claims 1 in that Martin provides for chlorine dioxide but does not mention a compound of M(XO2)n such as NaClO2.  Simpson is directed to a method of treating an aqueous fluid using a quaternary phosphonium salt of THPS and an oxidizing agent (See Simpson [0049], [0060], [0061] , and see [0065], Simpson contemplates that the disinfection occurs in a contaminated aqueous system and provides for an oxidizing agent combination of THPS and chlorine dioxide).  Simpson suggests that sodium chlorite is an equivalent of chloride dioxide for providing the sulfide consuming chemical to the aqueous system (See Simpson [0049], and [0060]).  Moreover, Simpson suggests that sodium chlorite is preferred and provides for targeted sulfide removal instead of engaging in certain types of competing reactions (See [0061], and see [0064], “... sodium chlorite reacts very slowly, if at all, with the vast majority of compounds found in sewage... It will, however react rapidly with sulfidic compounds.” ).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for sodium chlorite either in addition to, or as an alternative to, the chlorine dioxide used in Martin in since Simpson recognizes that sodium chlorite is an equivalent to chlorine dioxide when used to consume sulfide in aqueous systems and also to provide the predictable result of targeting sulfur compounds over other competing reactants as taught in Simpson.   See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.  See also MPEP 2143(I)(B), substitution of one known element for another to achieve predictable results is considered prima facie obvious.  See also MPEP 2144.06(I) and (II), combining or substituting art recognized equivalents is considered to be prima facie obvious.
As to Claim 3, Martin and Simpson teach the method of claim 1, and further although Martin does not mention the water content of up to 99%, providing a contaminant level of over 1% in the oil or gas field would predictably reduce the concentration of water by weight in the fluid being treated.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention top , generally differences in concentration are not patentably significant unless criticality is shown.
As to Claims 4, 7, and 9,  Martin and Simpson teach the method of claim 1, but do not mention the specific claimed concentrations of the TTPC and chlorine oxidizer, as NaClO2, in the water being treated or the relative amounts.  However, Martin suggests that the amount of TTPC added is a result effective variable which controls the level of treatment, (See [0038], and [0033]), and further that the amount of oxidant is also a result effective variable which controls the effectiveness of treatment and synergy (See [0033]).   Accordingly, it would have been obvious to optimize the amounts of TTPC and chlorine oxidizer, of NaClO2, and therefore also the relative amounts of the components in Martin and Simpson in order to provide for a desired treatment effect as well as synergy.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to Claim 8, Martin and Simpson teach the method of claim 1, and further suggest that the method treats an aqueous system to inhibit growth of anaerobic, aerobic and facultative anaerobic, bacteria and to reduce the number of live anaerobic, aerobic bacteria, or facultative anaerobic bacteria (The biocide is used to kill and inhibit growth of bacteria [0041]-[0042], and further see [0021], and [0038], aerobic, anaerobic, and facultative, i.e. both facultative-anaerobic/aerobic, targets are taught). 

Claims 3, 5, 6, 10, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Simpson in further view of U.S. Patent Application Publication No. 2007/0102359 to Lombardi et al. (“Lombardi”).
Applicants' claims are directed towards a method.
As to Claims 3, 5 and 6, Martin and Simpson suggest the method of claim 1, and Martin suggests application of the method to oil or gas field water (See Martin abstract and see [0001]-[0005])), but do not mention a salt content of 10,000 ppm or greater, or TDS of 30,000 ppm or greater.  However, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi explains that the salinity and TDS vary widely and are based on the drilling location but that they can range up to 300,000 ppm with an common amount being less than 35,000 TDS, and having an equivalent TDS and salinity as sea water (See [0064]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such high salinity (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of high salinity water is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having a TDS of up to 35,000 ppm of TDS and salt content in Martin and Simpson since oil and gas field waters commonly have salt and TDS contents of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
Moreover, with respect to Claim 3, by providing over 35,000ppm salt or TDS (3.5%), the water content of the produced water is less than 99% by weight.
As to Claim 10, Martin and Simpson teach the method of claim 1, and Martin suggests that the aqueous system is an oil and gas field water system (See Martin abstract and see [0001]-[0005])), but Martin and Simpson do not mention the specific TDS of the system  of 30,000 ppm or the specific concentrations and relative amounts of the TTPC and NaClO2.  
As to the TDS content of the water, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi explains that the salinity and TDS vary widely and are based on the drilling location but that they can range up to 300,000 ppm with an common amount being less than 35,000 TDS, and having an equivalent TDS and salinity as sea water (See [0064]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such high salinity (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of high salinity water is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having a TDS of up to 35,000 ppm of TDS and salt content in Martin and Simpson since oil and gas field waters commonly have salt and TDS contents of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters since Lombardi suggests that such high TDS/salinity water is still amenable to oxidative/biocidal treatment.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to the concentrations and relative amounts of TTPC to NaClO2, Martin suggests that the amount of TTPC added is a result effective variable which controls the level of treatment, (See [0038], and [0033]), and further that the amount of oxidant is also a result effective variable which controls the effectiveness of treatment and synergy (See [0033]).   Accordingly, it would have been obvious to optimize the amounts of TTPC and chlorine oxidizer, of NaClO2, and therefore also the relative amounts of the components in Martin and Simpson in order to provide for a desired treatment effect as well as synergy.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to Claims 3, and  11, Martin and Simpson teach the method of claim 1, and Martin teaches that the aqueous system is in oil and gas recovery (See Martin abstract and see [0001]-[0005])), but Martin and Simpson do not mention an oil content of greater than 1% by weight.  Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi suggests that oil in the produced water from oil and gas recovery commonly has up to 100,000 ppm in the form of emulsion and other soluble and insoluble oil residues (See [0061]-[0063]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such a level of oil contamination (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of oil contaminated is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having an oil contamination up to 100,000 ppm in Martin and Simpson since oil and gas field waters commonly have oil contamination of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters since Lombardi suggests that such a level of oil contamination is still amenable to oxidative/biocidal treatment.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to Claim 13, Martin and Simpson teach the method of Claim 1, but do not mention a TDS of over 30,000 ppm, an oil content of greater than 1%, or the concentrations and relative amounts of the treating agents.
As to the concentrations and relative amounts of TTPC to NaClO2, Martin suggests that the amount of TTPC added is a result effective variable which controls the level of treatment, (See [0038], and [0033]), and further that the amount of oxidant is also a result effective variable which controls the effectiveness of treatment and synergy (See [0033]).   Accordingly, it would have been obvious to optimize the amounts of TTPC and chlorine oxidizer, of NaClO2, and therefore also the relative amounts of the components in Martin and Simpson in order to provide for a desired treatment effect as well as synergy.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to the TDS, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi explains that the salinity and TDS vary widely and are based on the drilling location but that they can range up to 300,000 ppm with an common amount being less than 35,000 TDS, and having an equivalent TDS and salinity as sea water (See [0064]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such high salinity (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of high salinity water is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having a TDS of up to 35,000 ppm of TDS and salt content in Martin and Simpson since oil and gas field waters commonly have salt and TDS contents of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters since Lombardi suggests that such high TDS/salinity water is still amenable to oxidative/biocidal treatment.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to the oil content, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi suggests that oil in the produced water from oil and gas recovery commonly has up to 100,000 ppm in the form of emulsion and other soluble and insoluble oil residues (See [0061]-[0063]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such a level of oil contamination (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of oil contaminated is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having an oil contamination up to 100,000 ppm in Martin and Simpson since oil and gas field waters commonly have oil contamination of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters since Lombardi suggests that such a level of oil contamination combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to Claim 15, Martin and Simpson teach the method of claim 1, and Martin teaches a method of treating an aqueous system in oil and gas recovery (See Martin abstract and see [0001]-[0005])) in amounts to inhibit the growth of one or more micro-organism therein and/or to reduce the number of live microorganisms wherein the method comprises adding treatment agents comprising adding a quaternary phosphonium salt, such as THPS, but preferably TTPC, and a chlorine oxidizing agent (See Martin [0033], and[0041]- [0045]).  Further in view of Simpson as discussed above with respect to claim 1, it would have been obvious to include sodium chlorite as the oxidizing agent.  Martin does not mention a TDS of 20,000 ppm or greater.
As to the TDS, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi explains that the salinity and TDS vary widely and are based on the drilling location but that they can range up to 300,000 ppm with an common amount being less than 35,000 TDS, and having an equivalent TDS and salinity as sea water (See [0064]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such high salinity (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of high salinity water is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Simpson in further view of Lombardi and U.S. Patent Application No. 2010/0160449 to Rovison Jr. et al. (“Rovison”).
Applicants' claims are directed towards a method.
As to Claim 12, Martin and Simpson teach the method of claim 1, and Martin suggests that the treatment exhibits broad spectrum activity against various types of sulfate reducing bacteria (See [0021], and [0038]), but does not mention treating D. vulgaris or E. aerogenes, that the water has over 30,000 ppm of TDS, or over 1% oil, or the concentrations and relative amounts of the TTPC and NaClO2, treating agents.
As to the concentrations and relative amounts of TTPC to NaClO2, Martin suggests that the amount of TTPC added is a result effective variable which controls the level of treatment, (See [0038], and [0033]), and further that the amount of oxidant is also a result effective variable which controls the effectiveness of treatment and synergy (See [0033]).   Accordingly, it would have been obvious to optimize the amounts of TTPC and chlorine oxidizer, of NaClO2, and therefore also the relative amounts of the components in Martin and Simpson in order to provide for a desired treatment effect as well as synergy.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to the TDS, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi explains that the salinity and TDS vary widely and are based on the drilling location but that they can range up to 300,000 ppm with an common amount being less than 35,000 TDS, and having an equivalent TDS and salinity as sea water (See [0064]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such high salinity (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of high salinity water is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having a TDS of up to 35,000 ppm of TDS and salt content in Martin and Simpson since oil and gas field waters commonly have salt and TDS contents of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters since Lombardi suggests that such high TDS/salinity water is still amenable to oxidative/biocidal treatment.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to the oil content, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi suggests that oil in the produced water from oil and gas recovery commonly has up to 100,000 ppm in the form of emulsion and other soluble and insoluble oil residues (See [0061]-[0063]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such a level of oil contamination (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of oil contaminated is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having an oil contamination up to 100,000 ppm in Martin and Simpson since oil and gas field waters commonly have oil contamination of this level as taught in Lombardi, and this would have produced the predictable result of effectively treating the sulfate reducing bacteria in these waters since Lombardi suggests that such a level of oil contamination is still amenable to oxidative/biocidal treatment.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to treating D. vulgaris and E. aerogenes, Rovison is directed to treatment of aqueous oilfield fluid (See Rovison abstract, and see [0001]).  Rovison suggests that such waters are commonly contaminated with sulfate reducing bacteria such as D. vulgaris and E. aerogenes (See Rovison [0056]-[0065] and see e.g. [0093]).  Rovison demonstrates that these bacteria should be removed and inhibited from waters in oil and gas recovery in order to limit the production of sulfide and souring of the water (See Rovison [0056] –[ 0070]).  Rovison also demonstrates that such bacteria predictable respond to treatment with an oxidizing biocides (See again Rovison [0056]-[0070] and in the examples).  Accordingly it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for treating D. vulgaris and E. aerogenes in the aqueous oil and gas system water of Martin and Simpson in order to provide the predictable result of reducing these sulfate reducing bacteria that are commonly present in such waters as suggested in Rovison.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to Claim 20, Martin and Simpson teach the method of claim 18, and Martin suggests that the treatment exhibits broad spectrum activity against various types of sulfate reducing bacteria (See [0021], and [0038]), but does not mention treating D. vulgaris or E. aerogenes, that the water has over 30,000 ppm of TDS, or the concentrations and relative amounts of the TTPC and NaClO2, treating agents in order to provide for complete kill of the enumerated bacteria within a contact time of 4 hours.
As to the concentrations and relative amounts of TTPC to NaClO2, Martin suggests that the amount of TTPC added is a result effective variable which controls the (See [0038], and [0033], [0034]), and further that the amount of oxidant is also a result effective variable which controls the effectiveness of treatment and synergy (See [0033], [0034]).   Accordingly, it would have been obvious to optimize the amounts of TTPC and chlorine oxidizer, of NaClO2, and therefore also the relative amounts of the components in Martin and Simpson in order to provide for a desired treatment effect and rate of kill to provide a complete kill of target bacteria within a desired amount of time.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to the TDS, Lombardi is directed to a system and method for treating oil and gas produced water (See Lombardi title, and [0003], and [0064], and throughout).  Lombardi explains that the salinity and TDS vary widely and are based on the drilling location but that they can range up to 300,000 ppm with an common amount being less than 35,000 TDS, and having an equivalent TDS and salinity as sea water (See [0064]).  Lombardi suggests that oxidative treatment predictably works to treat produced water having such high salinity (See e.g. [0069]-[0071], and see [0086] and Fig. 2, oxidant/biocidal treatment of high salinity water is taught).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to treat waters having a TDS of up to 35,000 ppm of TDS and salt content in Martin and Simpson since oil and gas field waters commonly have salt and TDS contents of this level as taught in Lombardi, and this would have produced the predictable result of combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Further the claimed ranges falls within the prior art range and therefore a prima facie case of obviousness exists as to the ranges. See MPEP 2144.05(I).
As to treating D. vulgaris and E. aerogenes, Rovison is directed to treatment of aqueous oilfield fluid (See Rovison abstract, and see [0001]).  Rovison suggests that such waters are commonly contaminated with sulfate reducing bacteria such as D. vulgaris and E. aerogenes (See Rovison [0056]-[0065] and see e.g. [0093]).  Rovison demonstrates that these bacteria should be removed and inhibited from waters in oil and gas recovery in order to limit the production of sulfide and souring of the water (See Rovison [0056] –[ 0070]).  Rovison also demonstrates that such bacteria predictable respond to treatment with an oxidizing biocides (See again Rovison [0056]-[0070] and in the examples).  Accordingly it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for treating D. vulgaris and E. aerogenes in the aqueous oil and gas system water of Martin and Simpson in order to provide the predictable result of reducing these sulfate reducing bacteria that are commonly present in such waters as suggested in Rovison.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Simpson in further view of U.S. Patent Application No. 2010/0160449 to Rovison Jr. et al. (“Rovison”).
Applicants' claims are directed towards a method.
As to Claims 14 and 19, Martin, Simpson teach the method of claim 16 or 18, but do not mention treating D. vulgaris and E. aerogenes. Rovison is directed to treatment of aqueous oilfield fluid (See Rovison abstract, and see [0001]).  Rovison suggests that such waters are commonly contaminated with sulfate reducing bacteria such as D. vulgaris and E. aerogenes (See Rovison [0056]-[0065] and see e.g. [0093]).  Rovison demonstrates that these bacteria should be removed and inhibited from waters in oil and gas recovery in order to limit the production of sulfide and souring of the water (See Rovison [0056] –[ 0070]).  Rovison also demonstrates that such bacteria predictable respond to treatment with an oxidizing biocides (See again Rovison [0056]-[0070] and in the examples).  Accordingly it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for treating D. vulgaris and E. aerogenes in the aqueous oil and gas system water of Martin and Simpson  in order to provide the predictable result of reducing these sulfate reducing bacteria that are commonly present in such waters as suggested in Rovison.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,905,125 (‘125) in view of Simpson, Martin, Lombardi and/or Rovison. The ‘125 claims the present invention substantially as claimed.   It is considered obvious to substitute or add sodium chlorite with the sodium hypochlorite in ' in order to achieve the improved treatment effect as for example discussed in Simpson with the use of sodium chlorite and phosphonium.  See MPEP 2143(I)(A) combining prior art elements in order to achieve predictable results is considered prima facie obvious.  Other differences are considered to be obvious in view of Simpson, Martin, Lombardi and/or Rovison. for reasons analogous to those presented with respect to the art rejections.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 14/513,735 (“’735") in view of Simpson, Martin, Lombardi and/or Rovison.. ‘735 claims the present invention substantially as claimed.   It is considered obvious to add sodium chlorite with the sodium hypochlorite in '735 in order to achieve the improved treatment effect as for example discussed in Simpson with the use of sodium chlorite and phosphonium.  See MPEP 2143(I)(A), combining prior art elements in order to achieve predictable results is considered prima facie obvious.  Other differences are considered to be obvious in view of S Simpson, Martin, Lombardi and/or Rovison. for reasons analogous to those presented with respect to the art rejections.
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,827,758 (‘758) in view of Simpson, Martin, Lombardi. The ‘758 claims the present invention substantially as claimed.   It is considered obvious to add sodium chlorite with the stabilized chlorine in '758 in order to achieve the improved treatment effect as for example discussed in Simpson with the use of sodium chlorite and phosphonium.  See MPEP 2143(I)(A) combining prior art elements in order to achieve predictable results is considered prima facie obvious.  Other differences are considered to be obvious in view of Simpson, Martin Collins, and or Fishman for reasons analogous to those presented with respect to the art rejections.

Claims 1 and 3-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,538,442 (‘442) in view of Simpson, Martin, Lombardi and/or Rovison. ‘442 claims the present invention substantially as claimed.   It is considered obvious to add sodium chlorite with the chlorine dioxide in '442 in order to achieve the improved treatment effect as for example discussed in Simpson with the use of sodium chlorite and phosphonium.  See MPEP 2143(I)(A) combining prior art elements in order to achieve predictable results is considered prima facie obvious.  Other differences are considered to be obvious in view of Simpson, Martin, Lombardi and/or Rovison. for reasons analogous to those presented with respect to the art rejections.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,570,033 (‘033). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in the ‘033 falls within the scope of the presently claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779